SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K/A Amendment No. 2 Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of Date of Report (Date of Earliest Event Reported) May 22, 2007 AMERICAN METAL & TECHNOLOGY, INC. (Exact name or registrant as specified in its charter) MURRAY UNITED DEVELOPMENT CORP. (Former name of registrant, as provided on last report) Delaware 33-19048-NY 22-2856171 (State of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 633 W. 5th Street, 26th Floor Los Angeles, CA (Address of Principal Executive Offices, Including Zip Code) (213) 223-2339 (Registrant's Telephone Number, Including Area Code) P.O. Box 669, Huntington, New York (Former Address, Provided on Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.01 Completion of Acquisition or Disposition of Assets Closing of Stock Purchase Agreement Murray United Development Corp. (MRAY) announced on May 29, 2007 that a closing has taken place with respect to the purchase of American Metal Technology Group, a Nevada corporation (AMTG), pursuant to a Stock Purchase Agreement dated as of November 6, 2006 (the Agreement), as first disclosed in an 8-K filing on January 10, 2007. Pursuant to the terms of the Agreement, MRAY issued 1,213,295,563 shares to the stockholders and consultants of AMTG (1,142,388,273 shares to AMTGs former shareholders, including 20,000,000 shares of common stock issued to AMTG as investment upon completion of the due diligence period pursuant to the Agreement, and redistributed proportionally to AMTGs shareholders on May 22, 2007, and 70,907,300 shares to AMTGs consultants). These shares represent more than eighty five (85%) of the MRAYs issued and outstanding shares of voting capital stock on a fully diluted basis, and therefore the former shareholders of AMTG and its consultants effectively have control of MRAY. AMTG is now a wholly owned subsidiary of MRAY. To accomplish the foregoing, MRAY first increased its authorized shares of common stock to 1,500,000,000 and 100,000,000 shares of preferred stock. Second, MRAY transferred its assets and all liabilities associated with said assets to Anthony Campo, its largest stockholder, Executive Vice President, Secretary Treasurer, Chief Financial Officer and one of its directors, in partial consideration for Mr. Campo canceling debt owed to him by MRAY. Third, MRAY cancelled all outstanding consulting agreements. Reflecting the change of ownership, MRAY filed a Certificate of Amendment toits Certificate of Incorporation to change its name to American Metal & Technology, Inc., which became effective June 1, 2007. DESCRIPTION OF OUR BUSINESS Forward Looking Statements This report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Actual results and events could differ materially from those projected, anticipated, or implicit, in the forward-looking statements as a result of the risk factors set forth below and elsewhere in this report. With the exception of historical matters, the matters discussed herein are forward looking statements that involve risks and uncertainties. Forward-looking statements include, but are not limited to, the date of introduction or completion of our products, projections concerning operations and available cash flow. Our actual results could differ materially from the results discussed in such forward-looking statements. History and Development (Organization within Last 5 Years) American Metal Technology Group ("AMTG", "We", "Us", "Our" or the "Company") was incorporated on January 13, 2004 under the laws of the state of Nevada. On May 22, 2007, AMTG became a wholly owned subsidiary of Murray United Development Corp. (MRAY), and MRAYs primary asset. AMTG was initially formed for the purpose of acquiring a Chinese company and providing the acquired company with knowledge and access to the U.S markets for its products. On June 1, 2004, the Company entered into an Equity Purchase Agreement with Beijing Sande Technology Group ("BST") to acquire 80% ownership of Beijing Tong Yuan Heng Feng Technology Co., Ltd. ("BJTY"), for 7,200,000 shares of AMTG. On August 2, 2004, the Company incorporated a wholly owned subsidiary, American Metal Technology (Lang Fang) Co., Ltd., ("AMLF") in Lang Fang, Hebei, China, for the purpose of expanding its production capacity and acquiring the remaining 20% ownership of BJTY. On August 8, 2004, the Company via its wholly owned subsidiary AMLF entered into an Equity Purchase Agreement with Beijing Sande Shang Mao Co., Ltd. ("BSS") to acquire the remaining 20% ownership of BJTY for 1,800,000 shares of AMTG. On November 1, 2005, AMFL transferred its title of ownership of 20% BJTY back to AMTG. On November 10, 2005, Mr. Wen GeRen, a natural citizen of Peoples Republic of
